In an action to foreclose a mortgage, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated July 19, 1995, as, upon granting reargument, adhered to its prior determination denying the plaintiff’s application for a deficiency judgment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the plaintiff’s contentions, it has not demonstrated its entitlement to a deficiency judgment. The decretal provision of the judgment of foreclosure and sale was insufficient to adjudicate liability for a deficiency (see, The Pines at Setauket v Retirement Mgt. Group, 223 AD2d 539). Thompson, J. P., Altman, Hart and Florio, JJ., concur.